                                                      THE HONORABLE BRIAN D. LYNCH
1                                                     CHAPTER 13
                                                      HEARING DATE: November 5, 2019
2
                                                      HEARING TIME: 1:00 P.M.
3                                                     LOCATION: Vancouver, Washington

4

5

6

7

8

9

10
                         IN THE UNITED STATES BANKRUPTCY COURT FOR THE
11                         WESTERN DISTRICT OF WASHINGTON AT TACOMA

12
      In re:                                          Case No.: 18-42298-BDL
13
      ANTHONY ALBERT PANDINA III and                  TRUSTEE’S RESPONSE TO DEBTORS' MOTION
14    HELEN SHANNON PANDINA,                          TO AMEND CHAPTER 13 PLAN

15                                         Debtors.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and responds to Debtors'

17   Motion to Amend Chapter 13 Plan, as follows:

18                                               BACKGROUND

19             Debtors filed this Chapter 13 case on June 29, 2018. The applicable commitment period is sixty

20   months. The case is currently in the sixteenth month. The bar date for filing non-governmental claims

21   was September 7, 2018. Filed unsecured claims total $181,897.86. Debtors propose to pay at about fifty-

22   percent to allowed nonpriority unsecured claims. Debtors are presently delinquent in plan payments in

23   the amount of $6,269.00.

24

25
                                                                                          Michael G. Malaier
                                                                                  Chapter 13 Standing Trustee
     RESPONSE                                                                         2122 Commerce Street
                                                      -1                                 Tacoma, WA 98402
                                                                                              (253) 572-6600
                                                  RESPONSE
1
               Trustee objects to the debtors seeking to forgive approximately $6,000.00 in plan payment
2
     arrears through paragraph 10 of the amended plan. Debtors have been making payments through TFS.
3
     While debtor’s declaration does state that debtors have been struggling to make their plan payments, the
4
     declaration does not identify any specific hardship. Furthermore, debtors’ income has actually increased
5
     since filing. Debtors claimed $12,679.98 in gross income at the time of filing. ECF #1, pg. 42. Based on
6
     the supplemental schedules filed on September 30, 2019, debtors are now making $13,510.79 per month
7
     gross. Debtors also reduced the pension income on the supplemental schedule I by about $200.00
8
     without explanation, which would further increase their post-confirmation gross income. As a result,
9
     debtors appear to have chosen not to make their required payments through TFS despite having more
10
     income.
11
               Debtors have also increased their expenses by $2,328.00 per month. A chart detailing the
12
     changes in income and expenses is attached hereto as exhibit A. Although $1,200.00 of these expenses
13
     are attributable to debtors backing out VA disability, the debtors have increased their discretionary
14
     expenses by $1,375.00, while at the same time decreasing the percentage distribution to unsecured
15
     creditors.
16
               Trustee further objects to the debtors removing VA disability from their income on the
17
     supplemental schedule I, which appears to be the primary reason the modified plan was filed. ECF # 19.
18
     This modification is not being done in good faith. Debtors are above median income debtors with a
19
     monthly disposable income at the time of filing of $2,020.77 per month.      Debtors have not identified
20
     any financial change in their circumstances that would necessitate a plan modification, and in fact have
21
     increased income. Instead, debtors appear to be relying on the idea that the HAVEN act has a retroactive
22
     effect for confirmed plans. This issue is not addressed, however, in debtors’ moving papers, and debtors
23
     have set the response date on this motion several days short of the response date required under the local
24

25
                                                                                          Michael G. Malaier
                                                                                  Chapter 13 Standing Trustee
     RESPONSE                                                                         2122 Commerce Street
                                                     -2                                  Tacoma, WA 98402
                                                                                              (253) 572-6600
     rules. Therefore, Trustee requests that the court set a briefing schedule so these issues may be fully
1
     addressed and properly briefed.
2
             WHEREFORE, Trustee requests that the Court set a briefing schedule for the above issues.
3

4            DATED this 24th day of October, 2019.

5

6                                                          /s/ Matthew J.P. Johnson
                                                           Matthew J.P. Johnson, WSBA# 40476 for
7                                                          Michael G. Malaier, Chapter 13 Trustee

8

9
                                           CERTIFICATE OF MAILING
10
             I certify under penalty of perjury under the laws of the United States that on October 24, 2019, I
11   caused to be mailed via first class mail a true and correct copy of the Trustee’s Response to Debtors’
     Motion to Amend Chapter 13 Plan to the following:
12
             Anthony Albert Pandina III
13           Helen Shannon Pandina
             20413 NE 161st Street
14           Brush Prairie WA 98606
15          The following parties received Trustee’s Response to Debtors’ Motion to Amend Chapter 13 Plan
     via ECF:
16
             Ellen Ann Brown
17           United States Trustee
18           Executed at Tacoma, Washington this 24th day of October, 2019.
19
                                                               /s/ Ruth Wilson
20                                                             Motion Coordinator for
                                                               Michael G. Malaier, Chapter 13 Trustee
21

22

23

24

25
                                                                                           Michael G. Malaier
                                                                                   Chapter 13 Standing Trustee
     RESPONSE                                                                          2122 Commerce Street
                                                     -3                                   Tacoma, WA 98402
                                                                                               (253) 572-6600
